Citation Nr: 1220970	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant served on active duty for training from July to November 1968 with the Army Reserves plus additional periods of active duty for training and inactive duty training from November 1968 to March 1991. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The case was certified to the Board by the Regional Office in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's service treatment records reveal no complaints, findings or diagnoses pertaining to a hearing loss during his initial term of active duty for training between July and November 1968.

Significantly, however, service treatment records from his reserve service between November 1968 and March 1991, as well as statements from fellow reserve soldiers show that the claimant served in an engineering battalion.  His service treatment records after November 1968 also reveal that he had elevated puretone thresholds, especially in the right ear, starting with a January 1976 periodic physical examination.  The appellant and fellow reservists have asserted that he was exposed to various noises from machines and gun fire during his periods of active duty for training and inactive duty training.  Therefore, the evidence shows that the claimant was exposed to acoustic trauma, i.e., hazardous noise, during his periods of active duty for training and inactive duty training.  

The Board must also note, however, that the appellant had 35 years of civilian noise exposure as a picture-hanger maker, tool keeper, and carpet installer.  The appellant argues that he asserts that he wore hearing protection at all times during those jobs.  See November 2007 statement of the appellant.

Unfortunately, the March 2008 VA examiner only addressed whether the appellant's bilateral hearing loss was due to his first period of active duty for training from July to November 1968.  The examiner should have addressed whether the hearing loss in each ear is related to noise exposure from all periods of active duty for training and inactive duty training and not merely his first period of active duty for training from July to November 1968.  Thus, another VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should arrange for the claims folder, a copy of this REMAND, and virtual VA to be made available to the March 2008 examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the a bilateral hearing loss is related to acoustic trauma, i.e., hazardous noise, during his periods of active duty for training and inactive duty training at periods between July 1968 to March 1991.  The examiner must further address whether it is more likely than not that any bilateral hearing loss is due to the acoustic impact of the appellant's civilian occupations of picture-hanger maker, tool keeper, and carpet installer.  A complete rationale for any opinion offered must be provided.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining audiologist must specifically explain why the cause of the hearing loss in each ear is unknowable.
 
If March 2008 VA examiner is unable to provide a medical opinion without a physical examination, the RO should schedule the appellant for such an examination.  

If the March 2008 VA examiner is unavailable, the RO should arrange for the claims folder, copy of this REMAND, and virtual VA to be made available to another audiologist, and that examiner must address the questions presented above.

2.  The appellant is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failing to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
3.  After the development requested is completed, the RO should review the medical opinion and, if applicable, the examination report to ensure that they are in complete compliance with the directives of this REMAND.  If the medical opinion or any report is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


